         Case: 3:21-cv-00587-jdp Document #: 5 Filed: 09/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JESSE RYAN WALTERS ,

        Petitioner,                                                     ORDER
 v.
                                                               Case No. 21-cv-587-jdp
 MATTHEW MARSKE,

        Respondent.


       Petitioner Jesse Ryan Walters seeks a writ of habeas corpus pursuant to 28 U.S.C. §

2241. Petitioner has submitted a motion for leave to proceed without prepayment of the filing

fee. (Dkt. # 3). The court cannot consider this motion, however, because it lacks supporting

documentation regarding petitioner’s eligibility for indigent status. For this case to move

forward, petitioner must either pay the $5 filing fee or submit a certified inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of this habeas corpus petition. If petitioner does not submit either the $5 filing fee

or a trust fund account statement before October 7, 2021, the court will assume that petitioner

wishes to withdraw this action voluntarily and will dismiss the petition.




                                            ORDER

       IT IS ORDERED that:

       1.     The motion for leave to proceed without prepayment of the filing fee (Dkt. # 3)

is DENIED at this time.

       2.     No later than October 7, 2021, petitioner Jesse Ryan Walters shall pay the $5

filing fee or submit a certified copy of petitioner’s inmate trust fund account statement for the
         Case: 3:21-cv-00587-jdp Document #: 5 Filed: 09/16/21 Page 2 of 2




six-month period from the date of the habeas petition (March 16, 2021 through at least

September 16, 2021).

       3.     If petitioner fails to pay the $5 filing fee, comply as directed, or show cause for

failure to do so, the court will assume the petitioner wishes to withdraw this petition.

              Entered this 16th day of September, 2021.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
